Citation Nr: 0921404	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both upper extremities, including as due to 
herbicide exposure, and including as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities, including as due to 
herbicide exposure, and including as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1976, and from August 1980 to December 1991, including 
service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the RO in St. Petersburg, 
Florida, that in pertinent part, denied service connection 
for peripheral neuropathy of the upper and lower extremities, 
and denied service connection for erectile dysfunction.  A 
personal hearing was held before the undersigned acting 
Veterans Law Judge in February 2009.

At the February 2009 hearing, the Veteran appeared to be 
raising the issue of service connection for peripheral 
neuropathy secondary to a service-connected spine disorder.  
This issue is not in appellate status, and is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  

In his January 2007 claim, the Veteran contended that he 
incurred peripheral neuropathy of the upper and lower 
extremities due to herbicide exposure in service.  He also 
claims service connection for peripheral neuropathy and 
erectile dysfunction secondary to service-connected diabetes 
mellitus.  

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. § 
3.309(e) (including acute and subacute peripheral 
neuropathy), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

The Board notes that 38 C.F.R. § 3.310 (pertaining to 
secondary service connection) was amended on September 7, 
2006.  However, the Veteran was not provided with notice of 
the recent amendments to 38 C.F.R. § 3.310 in the February 
2007 and August 2007 VCAA letters.  The VCAA letters also do 
not provide notice to the Veteran regarding the requirements 
for presumptive service connection for acute and subacute 
peripheral neuropathy due to in-service herbicide exposure 
under 38 C.F.R. §§ 3.307, 3.309(e), and such must be done 
prior to appellate review.  38 U.S.C.A. § 5103(a).

A VA examination was performed in May 2007, and the examiner 
provided an opinion as to whether the Veteran's current 
peripheral neuropathy of the upper and lower extremities and 
erectile dysfunction were caused by service-connected 
diabetes mellitus, but did not provide an opinion whether 
these disabilities were aggravated by his service-connected 
diabetes mellitus.  (In this regard, the Board notes that the 
RO did not ask the examiner to provide such an opinion, 
though this information is required under 38 C.F.R. § 3.310.)  

As such, the Board finds that the May 2007 examination report 
is inadequate, and that a remand is also required to obtain a 
clarifying medical opinion as to the relationship, if any, 
between the Veteran's service-connected diabetes mellitus and 
his current peripheral neuropathy of the upper and lower 
extremities and erectile dysfunction, to include whether 
there is any aggravation of a non-service-connected 
disability by a service-connected disability.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Lathan v. Brown, 7 Vet. App. 359 (1995).  In this 
regard, the Board notes that when readjudicating the claim 
the Veteran should be provided updated VCAA notice which 
notice includes notice of the recent amendments to 38 C.F.R. 
§ 3.310 (2008) (71 Fed. Reg. 52744 (2006)).  38 U.S.C.A. § 
5103A; Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with updated VCAA 
notice regarding his claims for secondary 
service connection, including notice of 
the amendment to 38 C.F.R. § 3.310, and 
with VCAA notice regarding presumptive 
service connection for acute and subacute 
peripheral neuropathy.  The Veteran and 
his representative should be given an 
opportunity to respond

2.  Afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected 
diabetes mellitus and any current 
peripheral neuropathy of the upper and 
lower extremities and/or erectile 
dysfunction.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current peripheral neuropathy of 
the upper and lower extremities and/or 
erectile dysfunction were caused by his 
service-connected diabetes mellitus?

(b) Is it at least as likely as not that 
the Veteran's service-connected diabetes 
mellitus aggravated his peripheral 
neuropathy of the upper and lower 
extremities and/or his erectile 
dysfunction?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of peripheral 
neuropathy of the upper and lower 
extremities and/or erectile dysfunction 
present (i.e., a baseline) before the 
onset of the aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond. The examiner is 
also requested to provide a rationale for 
any opinion expressed.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO must readjudicate the 
Veteran's claims.  If any of the claims 
remain denied, the RO should issue an 
appropriate SSOC that includes citation to 
38 C.F.R. § 3.310 as well as Allen, supra, 
as well as the regulations regarding 
presumptive service connection based on 
herbicide exposure for the peripheral 
neuropathy claims, and provide the Veteran 
and his representative with an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




